                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

WILMA PEREZ; and DAVID
HALDEMAN,

       Plaintiffs,

v.                                                       Case No. 6:18-cv-1172-Orl-37TBS

FCA US, LLC,

      Defendant.
_____________________________________

                                          ORDER

       After the Court granted Defendant’s motion to dismiss and dismissed the third

amended complaint with prejudice (Doc. 36, pp. 1–2), Defendant moved for $36,764.00 in

attorney’s fees and costs under the Florida Deceptive and Unfair Trade Practices Act, Fla.

Stat. § 501.2105. (Doc. 40 (“Motion”).) On referral, U.S. Magistrate Judge Thomas B. Smith

recommends the Court deny the Motion due to Plaintiffs’ inability to pay a fee award.

(Doc. 45 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes the R&R is due to be adopted in its entirety.

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

                                             -1-
            (Doc. 45) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    FCA US, LLC’s Amended Motion for Attorney’s Fees and Costs and

            Incorporated Memorandum of Law (Doc. 40) is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 8, 2019.




Copies to:
Counsel of Record




                                      -2-
